DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
 
Response to Amendment
The amendments filed July 12th, 2022 has been entered. Claims 1-15, 17, and 21 remain pending. Claims 16, 18-20, and 22 have been canceled. Claims 1 and 17 have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7, 10-15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (JP2015189321A) in view of Fujimoto et al (JP2011031635A), Masuda (JP2015217901A), and Beckwith (US 3,002,712).

Regarding claim 1, Ishibashi teaches a wired drone group (Fig. 1) comprising: a drone group comprising a plurality of drones (Fig. 1, group of drones “2” & “6” shown) coupled in series by a wired cable (Fig. 1, wired cable “5” shown connecting drones “2” & “6” in series), the wired cable having a function for performing power feeding to the respective drones and/or communication with the respective drones (“As shown in FIG. 1, for example, the unmanned flight photographing apparatus 1 is configured using one photographing unmanned aerial vehicle 2 and two line supporting unmanned aerial vehicles 6A and 6B, and the unmanned aerial vehicle 2 for photographing The case where a power cable of 100 m in length is used as the electric wire 5 for connecting the electric device mounted on”, Para. [0010], Translation); and a controller or a maneuvering device connected to the drone (“a control signal line connecting a control device mounted on the unmanned aerial vehicle for photographing and a remote control device of the unmanned aerial vehicle”, Para. [0005]) and configured to control movement of the drone group (“In addition, the multi-rotor helicopter is equipped with a GPS, a gyro sensor, and an autonomous control device (computer), and can control the programmed setting route under control of the autonomous control device. There are remote control types that fly, etc., and any type of multi-rotor helicopter may be used”, Para. [0008], Translation).
Ishibashi does not expressly disclose a controller connected to the drone at one end side of the drone group.
However, in an analogous unmanned vehicle art, Fujimoto teaches a controller (Fig. 1, “controller”, 10) connected to the drone at one end side of the drone group (As shown in Fig. 1; “The diving machine system 1 is a system that controls the unmanned diving machine 20 by the controller 10 disposed on the deck 40”, p. 4, para. 1, Description Translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ishibashi to further include the controller of the maneuvering device connected to the drone at one end side of the drone group, as taught by Fujimoto, to reduce the weight onboard the drones, to provide a station accessible on the ground, and since it has been held that rearranging parts of an invention, such as the location of the controller, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Ishibashi as modified by Fujimoto does not expressly disclose protective tubes configured to cover the wired cable for coupling adjacent two of the plurality of drones.
However, in an analogous tethered drone art, Masuda teaches further comprising a protective tube configured to cover the wired cable for coupling the two drones (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ishibashi as modified by Fujimoto further comprising a protective tube configured to cover the wired cable for coupling the two drones, as taught by Masuda, to provide a means of protecting the electric cables from the environment, such as from water damage or dirt.
Ishibashi as modified by Fujimoto and Masuda does not expressly disclose the protective tube is made of inflexible material that allows for keeping the distance between the two drones to move relative to each other.
However, in an analogous flying platform art, Beckwith teaches wherein the protective tube is made of inflexible material (Figs. 1-3, “arms” 3 & “strut members” 3a; shown and described as rigid; shown as tubes with wires/cables in Fig. 4) that allows for keeping the distance (note, this is an intended use recitation) between the adjacent two drones to move relative to each other (Fig. 18, 200; struts connecting each independent drone 200 shown capable of preventing interference with another independent drone 200 as they move relative to each other).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ishibashi as modified by Fujimoto and Masuda, wherein the protective tube is made of inflexible material that allows for keeping the distance between the two drones, as taught by Beckwith, to maintain the polygonal configuration of choice during flight. Additionally, it has been held to be within the general skill of a worker in the art to select a known material, such as rigid or flexible tubing, on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. Lastly, applicant’s drawings, Figs. 1-17, show both the use of flexible and inflexible protective tubing and thus appears the rigidity or flexibility of the protective tubing is not a critical aspect of applicant’s invention.

Regarding claim 2, Ishibashi as modified by Fujimoto, Masuda, and Beckwith teaches the wired drone group according to claim 1. Further, Ishibashi teaches wherein the controller is configured to move the drone group so that the plurality of drones and the wired cable keep a substantially polygonal line relationship (Figs. 1-4 show the drones and the cables in three different substantially polygonal line relationships).

Regarding claim 3, Ishibashi as modified by Fujimoto, Masuda, and Beckwith teaches the wired drone group according to claim 1. Further, Ishibashi teaches wherein the drone comprises an aerial drone (Figs. 1-4, “unmanned aerial vehicle”, Para. [0001]), and the wired cable has a function for performing power feeding to the aerial drone (“The case where a power cable of 100 m in length is used as the electric wire 5 for connecting the electric device mounted on”, Para. [0010], Translation).

Regarding claim 4, Ishibashi as modified by Fujimoto, Masuda, and Beckwith teaches the wired drone group according to claim 1. Ishibashi does not expressly disclose wherein the drone comprises an underwater drone, and the wired cable has a function for performing communication with the underwater drone.
However, Fujimoto further teaches wherein the drone comprises an underwater drone, and the wired cable has a function for performing communication with the underwater drone (“Electric power is transmitted from the power supply device 115 of the deck 140 to the underwater diving machine 120 via the tether cable C0”, p. 1, para. 6, Description Translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ishibashi as modified by Fujimoto, Masuda, and Beckwith to further include wherein the drone comprises an underwater drone, and the wired cable has a function for performing communication with the underwater drone, as further taught by Fujimoto, to allow the drone to run in multiple environments and provide multiple functions. 

Regarding claim 6, Ishibashi as modified by Fujimoto, Masuda, and Beckwith teaches the wired drone group according to claim 1. Further, Ishibashi teaches wherein both ends of the wired cable are connected to lower portions of airframes of the two drones as an object to be coupled (Figs. 1-4 shows wires 5 connected to a lower portion of the airframe of each drone), whereby the wired cable is located below the airframes of the two drones as an object to be coupled during movement of the drone group (Figs. 1-4 show the drones in flight and moving as the wires 5 are connected at a lower portion).

Regarding claim 7, Ishibashi as modified by Fujimoto, Masuda, and Beckwith teaches the wired drone group according to claim 1, but does not expressly disclose wherein both ends of the wired cable are connected to upper portions of airframes of the two drones as an object to be coupled, whereby the wired cable is located above the airframes of the two drones as an object to be coupled during movement of the drone group.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ishibashi as modified by Fujimoto, Masuda, and Beckwith to further include wherein both ends of the wired cable are connected to upper portions of airframes of the two drones as an object to be coupled, whereby the wired cable is located above the airframes of the two drones as an object to be coupled during movement of the drone group, since it has been held that rearranging parts of an invention, such as where each wire of the drone is connected, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 10, Ishibashi as modified by Ishibashi as modified by Fujimoto, Masuda, and Beckwith teaches the wired drone group according to claim 1. Further, Fujimoto teaches wherein the drone comprises a plurality of thrust generation mechanisms, each of the thrust generation mechanisms being configured to pressurize a fluid sucked from a suction port by an impeller and to discharge the pressurized fluid from a discharge port to thereby obtain a thrust force (Figs. 1-3 show “propulsion devices” 22, 23, and 36 as impellers with two sides, a suction side and a discharge side. Note, by definition, impellers are configured to pressurize a fluid sucked from a suction port by an impeller and to discharge the pressurized fluid from a discharge port to thereby obtain a thrust force).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ishibashi as modified by Fujimoto, Masuda, and Beckwith to further include wherein the drone comprises a plurality of thrust generation mechanisms, each of the thrust generation mechanisms being configured to pressurize a fluid sucked from a suction port by an impeller and to discharge the pressurized fluid from a discharge port to thereby obtain a thrust force, as further taught by Fujimoto, to allow the drone to move through the water when submerged. 

Regarding claim 11, Ishibashi as modified by Fujimoto, Masuda, and Beckwith teaches the wired drone group according to claim 1. Further, Ishibashi teaches wherein the drone comprises a plurality of thrust generation mechanisms, each of the thrust generation mechanisms comprising a plurality of rotary blades (Figs. 1-4 show each drone 2 & 6 having rotary blades 9 and in flight, thus the rotary blades 9 are providing and acting as thrust generation mechanisms).

Regarding claim 12, Ishibashi as modified by Fujimoto, Masuda, and Beckwith teaches the wired drone group according to claim 10. Further, Ishibashi teaches wherein the airframe of the drone comprises a spherical body or a polyhedron which is subglobular (Figs. 1-4, drone bodies at 2 & 6 shown spherical). Additionally, Fujimoto further teaches the thrust generation mechanism is provided in the interior (Figs. 1-3 show impellers 22, 23, and 36 at the interior of the bodies and frames).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ishibashi as modified by Fujimoto, Masuda, and Beckwith to further include the thrust generation mechanism is provided in the interior, as further taught by Fujimoto, to provide a physical barrier for the impellers for protection from the outside environment.

Regarding claim 13, Ishibashi as modified by Fujimoto, Masuda, and Beckwith teaches the wired drone group according to claim 10. Further, Ishibashi teaches wherein the airframe of the drone comprises a spherical body or a polyhedron which is subglobular, and the thrust generation mechanism is provided on an outer surface of the spherical body or the polyhedron. (Figs. 1-4, drone bodies at 2 & 6 shown spherical with rotary blades 9 attached on an outer surface)

Regarding claim 14, Ishibashi as modified by Fujimoto, Masuda, and Beckwith teaches the wired drone group according to claim 1. Further, Ishibashi teaches wherein the two adjacent drones are coupled by a plurality of wired cables extending in parallel (Fig. 2 shows adjacent drones 6A and 6B connected by a plurality of parallel cables, at least two).

Regarding claim 15, Ishibashi as modified by Fujimoto, Masuda, and Beckwith teaches the wired drone group according to claim 1, but does not expressly disclose further comprising a mechanism configured to change a length of the wired cable for coupling the two drones.
However, Masuda further teaches further comprising a mechanism configured to change a length of the wired cable for coupling the two drones (“The collecting cable 36 is wound and stored on a drum 44 installed in the bed of the truck 42, and in use, the cable is unwound from the drum 44 by a necessary length to adjust the cable length. The collective cable 36 is lifted to a certain height by an arm 48 mounted at one end 46 on the track 42, and the other end 50 is connected to the multicopter 10. The unrolling length from the drum 44 is adjusted so that the collecting cable 36 has a portion 52 which is bent downward from the height of the one end 46”, Para. [0018], Translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ishibashi as modified by Fujimoto, Masuda, and Beckwith further comprising a mechanism configured to change a length of the wired cable for coupling the two drones, as further taught by Masuda, to provide a means to return the drones using the attached cables and to be able to retract the cable for storage.

Regarding claim 21, Ishibashi as modified by Fujimoto, Masuda, and Beckwith teaches the wired drone group according to claim 15. Further, Masuda teaches wherein the mechanism configured to change the length of the wired cable comprises a cable hoisting mechanism configured to hoist and rewind the wired cable connected to the drones (“The collecting cable 36 is wound and stored on a drum 44 installed in the bed of the truck 42, and in use, the cable is unwound from the drum 44 by a necessary length to adjust the cable length. The collective cable 36 is lifted to a certain height by an arm 48 mounted at one end 46 on the track 42, and the other end 50 is connected to the multicopter 10. The unrolling length from the drum 44 is adjusted so that the collecting cable 36 has a portion 52 which is bent downward from the height of the one end 46”, Para. [0018], Translation; Additionally, hoist cable mechanism/drum shown in Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ishibashi as modified by Fujimoto, Masuda, and Beckwith wherein the mechanism configured to change the length of the wired cable comprises a cable hoisting mechanism configured to hoist and rewind the wired cable connected to the drones, as further taught by Masuda, to provide a means to return the drones using the attached cables and to be able to retract the cable for storage.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (JP2015189321A) in view of Fujimoto et al (JP2011031635A), Masuda (JP2015217901A), and Beckwith (US 3,002,712) as applied to claim 1 above, further in view of Calverley (US 20110266809 A1).

Regarding claim 5, Ishibashi as modified by Fujimoto, Masuda, and Beckwith teaches the wired drone group according to claim 1. Ishibashi further teaches wherein the wired drone group comprises a main drone group comprising the plurality of drones coupled in series by the wired cable (Fig. 2, drones 6A & 6B), and a sub-drone group which is branched at the middle of the main drone group and comprises a plurality of drones coupled in parallel by a wired cable (Fig. 2, drones 2A & 2B; shown connected in parallel).
Ishibashi as modified by Fujimoto, Masuda, and Beckwith does not expressly disclose a plurality of drones coupled in series by a wired cable.
However, in an analogous unmanned aerial vehicle art, Calverley teaches wherein a plurality of drones coupled in series by a wired cable (Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ishibashi as modified by Fujimoto, Masuda, and Beckwith to further include a plurality of drones coupled in series by a wired cable, as taught by Calverley, since it has been held that rearranging parts of an invention, such as the configuration of the wired droids, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (JP2015189321A) in view of Fujimoto et al (JP2011031635A), Masuda (JP2015217901A), and Beckwith (US 3,002,712) as applied to claim 1 above, further in view of Becker et al (WO2010092253A1).

Regarding claim 8, Ishibashi as modified by Ishibashi as modified by Fujimoto, Masuda, and Beckwith teaches the wired drone group according to claim 1, but does not expressly disclose wherein the drone has a gimbal mechanism having one or more rotating bodies rotatable around one or more axes perpendicularly arranged.
However, in an analogous tethered aircraft art, Becker teaches wherein the drone has a gimbal mechanism having one or more rotating bodies rotatable around one or more axes perpendicularly arranged (Fig. 5; “gimbal joint”, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ishibashi as modified by Fujimoto, Masuda, and Beckwith to further include wherein the drone has a gimbal mechanism having one or more rotating bodies rotatable around one or more axes perpendicularly arranged, as taught by Becker, to provide more flexibility “for rotating the propeller relative to the fairing” (Abstract), providing a means to avoid obstructing the photography angles of Ishibashi.

Regarding claim 9, Ishibashi as modified by Fujimoto, Masuda, and Beckwith, further modified by Becker, teaches the wired drone group according to claim 8. Further Becker teaches wherein one end of the wired cable is connected to one rotating body or an outer rotating body of the plural rotating bodies in the gimbal mechanism (Figs. 1-5, “cable” 12 shown connected to the gimbal joint).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ishibashi as modified by Fujimoto, Masuda, and Beckwith, further modified by Becker, to further include wherein one end of the wired cable is connected to one rotating body or an outer rotating body of the plural rotating bodies in the gimbal mechanism, as further taught by Becker, to provide power to the electric motor of the gimbal mechanism and to the aircraft (discussed in Becker, Abstract).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (JP2015189321A) in view of Fujimoto et al (JP2011031635A).

Regarding claim 17, Ishibashi teaches a wired drone group (Fig. 1) comprising: a drone group comprising a plurality of drones (Fig. 1, group of drones “2” & “6” shown) coupled in series by a wired cable (Fig. 1, wired cable “5” shown connecting drones “2” & “6” in series), the wired cable having a function for performing power feeding to the respective drones and/or communication with the respective drones (“As shown in FIG. 1, for example, the unmanned flight photographing apparatus 1 is configured using one photographing unmanned aerial vehicle 2 and two line supporting unmanned aerial vehicles 6A and 6B, and the unmanned aerial vehicle 2 for photographing The case where a power cable of 100 m in length is used as the electric wire 5 for connecting the electric device mounted on”, Para. [0010], Translation); and a controller or a maneuvering device connected to the drone (“a control signal line connecting a control device mounted on the unmanned aerial vehicle for photographing and a remote control device of the unmanned aerial vehicle”, Para. [0005]) and configured to control movement of the drone group (“In addition, the multi-rotor helicopter is equipped with a GPS, a gyro sensor, and an autonomous control device (computer), and can control the programmed setting route under control of the autonomous control device. There are remote control types that fly, etc., and any type of multi-rotor helicopter may be used”, Para. [0008], Translation); and a deadweight or a joint (Fig. 3, joint or deadweight shown at end of 12 which connects to 4, in this case used to guide the wire) disposed between adjacent two of the plurality of drone (Fig. 3 shows joint or deadweight at the end of 12 disposed above and adjacent the position of the drones, further shown disposed between, as each drone is shown under the deadweight on a left and right side, or at the ends, of the deadweight).
Ishibashi does not expressly disclose a controller connected to the drone at one end side of the drone group.
However, in an analogous unmanned vehicle art, Fujimoto teaches a controller (Fig. 1, “controller”, 10) connected to the drone at one end side of the drone group (As shown in Fig. 1; “The diving machine system 1 is a system that controls the unmanned diving machine 20 by the controller 10 disposed on the deck 40”, p. 4, para. 1, Description Translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ishibashi to further include the controller of the maneuvering device connected to the drone at one end side of the drone group, as taught by Fujimoto, to reduce the weight onboard the drones, to provide a station accessible on the ground, and since it has been held that rearranging parts of an invention, such as the location of the controller, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Ishibashi as modified by Fujimoto does not expressly disclose the adjacent two drones being coupled to both sides of the deadweight or joint.
However, in an alternative embodiment, Ishibashi teaches wherein the adjacent two drones (Fig. 2, “unmanned aerial vehicles” 2A(2) and 2B(2), shown adjacent) being coupled to both sides of the joint (Fig. 2 shows  “unmanned aerial vehicles” 2A(2) and 2B(2) coupled on opposite sides of joint where cable 7A(7) meet under unmanned aerial vehicle 6A(6) via thinner cables 5A(5) and 5B(5)).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ishibashi to further include the adjacent two drones being coupled to both sides of the deadweight or joint, as further taught by Ishibashi, to provide drones at two opposite locations for photography and since it has been held that rearranging parts of an invention, such as the location the drone connections, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, while Beckwith, a secondary reference, teaches each rotor forming a single drone, Beckwith is not relied upon for teaching multiple drones connected by protective tubing. Beckwith is relied upon solely to teach that protective tubing between rotors may be inflexible. Ishibashi, the base reference, is relied upon for teaching multiple drones connected to one another by tubing. Additionally, Masuda is relied upon for teaching routing wires to multiple drones through the protective tubing.
Thus, while Ishibashi as modified by Fujimoto does not expressly disclose protective tubes configured to cover the wired cable for coupling adjacent two of the plurality of drones, Masuda teaches further comprising a protective tube configured to cover the wired cable for coupling the two drones (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ishibashi as modified by Fujimoto further comprising a protective tube configured to cover the wired cable for coupling the two drones, as taught by Masuda, to provide a means of protecting the electric cables from the environment, such as from water damage or dirt.
Further, while Ishibashi as modified by Fujimoto and Masuda does not expressly disclose the protective tube is made of inflexible material that allows for keeping the distance between the two drones to move relative to each other, Beckwith teaches wherein the protective tube is made of inflexible material (Figs. 1-3, “arms” 3 & “strut members” 3a; shown and described as rigid; shown as tubes with wires/cables in Fig. 4) that allows for keeping the distance (note, this is an intended use recitation) between the adjacent two drones to move relative to each other (Fig. 18, 200; struts connecting each independent drone 200 shown capable of preventing interference with another independent drone 200 as they move relative to each other).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ishibashi as modified by Fujimoto and Masuda, wherein the protective tube is made of inflexible material that allows for keeping the distance between the two drones, as taught by Beckwith, to maintain the polygonal configuration of choice during flight. Additionally, it has been held to be within the general skill of a worker in the art to select a known material, such as rigid or flexible tubing, on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. Lastly, applicant’s drawings, Figs. 1-17, show both the use of flexible and inflexible protective tubing and thus appears the rigidity or flexibility of the protective tubing is not a critical aspect of applicant’s invention.

In response to applicant’s arguments that the prior art does not expressly disclose the adjacent two drones being coupled to both sides of the deadweight or joint.
However, in an alternative embodiment, Ishibashi teaches wherein the adjacent two drones (Fig. 2, “unmanned aerial vehicles” 2A(2) and 2B(2), shown adjacent) being coupled to both sides of the joint (Fig. 2 shows  “unmanned aerial vehicles” 2A(2) and 2B(2) coupled on opposite sides of joint where cable 7A(7) meet under unmanned aerial vehicle 6A(6) via thinner cables 5A(5) and 5B(5)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ishibashi to further include the adjacent two drones being coupled to both sides of the deadweight or joint, as further taught by Ishibashi, to provide drones at two opposite locations for photography and since it has been held that rearranging parts of an invention, such as the location the drone connections, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647